Citation Nr: 0304596	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-08 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from September 1984 to 
September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part granted entitlement to service connection for 
migraine headaches, assigning a 10 percent evaluation 
effective from September 19, 1999.  The veteran appealed that 
decision with respect to the evaluation assigned.


REMAND

A review of the claims file reflects that the veteran has 
requested a Board hearing.  In his substantive appeal 
received in July 2002, the veteran indicated that he desired 
a videoconference hearing, to be held at the RO.  A duplicate 
copy of the above substantive appeal was received in December 
2002.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).  Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on 
appeal will be granted if an appellant expresses a desire to 
appear in person.

There is no indication in the record that the veteran has 
been scheduled for his requested hearing.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claim without 
affording him an opportunity for a personal hearing, a remand 
is required for the scheduling of a videoconference hearing.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2002).  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not, however, intended to preclude a remand in the type 
of circumstances presented in this case.  See 67 Fed. Reg. 
3,099-3,016 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002)).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001), 
noting that one such action is where an appellant has 
requested a field hearing, with a Travel Board hearing or a 
local Hearing Officer (or Decision Review Officer).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002), and 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (now codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant should be scheduled to 
appear before a Member of the Board via 
videoconference at the RO, in accordance 
with his request, or, if he desires 
another type of hearing, the same should 
be done.  Notice should be sent to the 
appellant, a copy of which should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



